IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 245 MAL 2020
                                               :
                    Respondent                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
JOSEPH WESLEY,                                 :
                                               :
                    Petitioner                 :

COMMONWEALTH OF PENNSYLVANIA,                  : No. 246 MAL 2020
                                               :
                    Respondent                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
JOSEPH WESLEY,                                 :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

      AND NOW, this 19th day of October, 2020, with reference to No. 245 MAL 2020,

the Petition for Allowance of Appeal is HELD pending this Court’s disposition of

Commonwealth v. Pacheco, 42 MAP 2020, as concerns the following issue:

      Whether cell-site location information (“CSLI”) obtained under to the Pennsylvania
      Wiretap Act Satisfies the search warrant requirement pursuant to Carpenter v.
      United States, 138 S. Ct. 2206 (2018)?
      This Petition for Allowance of Appeal is DENIED in all other respects, including

with reference to No. 246 MAL 2020 in its entirety.